DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as  provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Patrick J. Hofbauer (Reg. No. 32,36) on September 09, 2021.
	The application has been amended as follows:
Regarding claims 16-17, replace “circuitry”  with  --method--.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 8, none of the prior arts of record, in combination or individual, show or make it obvious a system and circuitry for providing control signals to a wireless remote camera, wherein the system and circuitry comprising a transmitter data converter, a modulator circuit, a demodulator circuit, a receiver data converter circuit, and a camera control circuit; wherein transmitter data converter circuit having a 

Regarding claim 15, none of the prior arts of record, in combination or individual, show or make it obvious a method for providing control signals to a wireless remote camera, wherein the method comprising the steps of producing forward polarity pulse trains and inverse polarity pulse trains that are the inverse of the forward polarity pulse trains, and that are each compatible with a pre-defined electronic data transmission standard; presenting the forward polarity pulse trains from a forward polarity output point and the inverse polarity pulse trains from an inverse polarity output point; receiving the inverse polarity pulse trains into a forward polarity input paint of a transmitter data converter circuit and the forward polarity pulse trains into an inverse polarity input point of the transmitter data converter circuit; converting the forward polarity pulse trains and the inverse polarity pulse trains to a conditioned unitary pulse train; modulating the conditioned unitary pulse train onto a radio frequency (RF) carrier to thereby produce a modulated output wave; demodulating the modulated output wave to thereby produce a reproduction of the conditioned unitary pulse train; converting the reproduction of the conditioned unitary pulse train to conditioned forward polarity pulse trains and conditioned inverse polarity pulse trains that are the inverse of the conditioned forward polarity pulse trains; presenting the inverse polarity pulse trains at a forward polarity output point and the forward polarity pulse trains at an inverse polarity output point; receiving the conditioned forward polarity pulse trains into a forward polarity input point of the camera control circuit and the conditioned inverse polarity pulse trains into an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic


September 9, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643